Citation Nr: 1200640	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction in the disability rating for coronary artery disease with apical hypertrophic cardiomyopathy from 60 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to November 2004.  She received the Bronze Star Medal and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO reduced the disability rating for coronary artery disease with apical hypertrophic cardiomyopathy from 60 percent to 10 percent, effective March 1, 2008.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In letters dated in May 2008 and July 2010, the Veteran and her representative raised the issues of entitlement to a TDIU and entitlement to an increased rating for coronary artery disease with apical hypertrophic cardiomyopathy. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

An August 2007 VA examination was inadequate for the purposes of reducing the disability rating for coronary artery disease with apical hypertrophic cardiomyopathy.

CONCLUSION OF LAW

The reduction of the disability rating for coronary artery disease with apical hypertrophic cardiomyopathy from 60 percent to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.10, 4.100, 4.104, DC 7005 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's favorable decision in restoring the 60 percent rating for coronary artery disease with apical hypertrophic cardiomyopathy, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 (a), (b) (2011) prescribe additional requirements for rating reductions but only apply to ratings that have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the December 2007 reduction, the 60 percent rating for the Veteran's service-connected cardiac disability had been in effect since November 16, 2004.  Thus, as the rating for the cardiac disability had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.  

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and it will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, DC 7005 as arteriosclerotic heart disease.  Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted where there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The provisions of 38 C.F.R. § 4.100 direct that with regard to various cardiovascular system disabilities (including arteriosclerotic heart disease under DC 7005), even if the requirement for a 10 percent (based on the need for continuous medication) or 30 percent (based on the presence of cardiac hypertrophy or dilatation) rating is met, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.

The rating reduction for coronary artery disease was proposed in an October 2007 rating decision and implemented in the December 2007 rating decision, effective March 1, 2008.  

In the October 2007 rating decision, the RO proposed to reduce the disability rating for coronary artery disease from 60 percent to 10 percent.  At that time, the RO noted an August 2007 VA examination report and an August 2007 VA echocardiogram report which revealed, among other things, that the Veteran did not experience any shortness of breath, chest pain, or palpitations.  Furthermore, she had not experienced any recent episodes of congestive heart failure and there was no evidence of chronic congestive heart failure, exercise tolerance was noted to be good, left ventricular function was normal, and the Veteran was otherwise asymptomatic and was only treated with medication.  Thus, a 10 percent rating was warranted based on the need for continuous medication.

The October 2007 rating decision notified the Veteran that she had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the October 2007 decision provided proper notice in accordance with 38 C.F.R. § 3.105(e).

In the December 2007 rating decision, the RO reduced the disability rating for coronary artery disease from 60 percent to 10 percent, effective March 1, 2008.  The reduction was based on the findings in the August 2007 VA examination and VA echocardiogram report and the Veteran's continuous use of medication, which warranted a 10 percent rating under DC 7005.  

The August 2007 VA examination report reveals that the Veteran reported that she was asymptomatic and that she was able to walk easily around the campus of her school and go up stairs.  Examination revealed that the Veteran was alert, ambulatory, and in no acute distress.  Respirations were easy and there was no audible stridor or wheezing.  There was a regular pulse and cardiac rate and rhythm.  There were no rubs, gallops, or murmurs.  There were no recent episodes of acute congestive heart failure and no evidence of chronic congestive heart failure.  Exercise tolerance was good and the Veteran was asymptomatic.  A diagnosis of hypertension was provided.

The August 2007 VA echocardiogram report indicates that there was mild left atrial enlargement with mild concentric left ventricular hypertrophy, but that left ventricular function was normal and that there was no evidence of apical hypertrophic cardiomyopathy.

The August 2007 VA examination is inadequate because cardiac stress testing was not conducted and no METs level was provided, despite the fact that there was no evidence of a medical contraindication, left ventricular ejection fraction was not measured, there was no evidence of any recent congestive heart failure, and the evidence did not otherwise support a 100 percent rating.  See 38 C.F.R. § 4.100. Furthermore, the examiner who conducted the examination noted that the Veteran's claims file was not available for review.  A failure to review the record renders an examination on which a reduction was based inadequate because a disability must be viewed in relation to its history in accordance with 38 C.F.R. § 4.1.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).   

In light of the above discussed inadequacies, the August 2007 VA examination may not be relied on as the basis to reduce the Veteran's disability rating for her coronary artery disease.  As this examination was the only examination provided to the Veteran prior to the December 2007 reduction, the reduction in the disability rating for coronary artery disease from 60 percent to 10 percent was not in accordance with applicable laws and regulations.  The reduction was void ab initio, and the 60 percent rating is restored.  


ORDER

The reduction in the disability rating for coronary artery disease with apical hypertrophic cardiomyopathy from 60 percent to 10 percent was improper and the 60 percent rating is restored, effective March 1, 2008; the appeal is granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


